Judgment, Supreme Court, Bronx County (John Carter, J.), rendered March 21, 2007, convicting defendant, after a jury trial, of attempted assault in *497the third degree and harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its weighing of conflicting testimony in light of medical evidence.
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.